In his motion for rehearing appellant again urges several matters presented on original submission as errors calling for a reversal, but especially stresses the question of former jeopardy arising from the discharge of the jury on a former trial because of the illness of appellant. No point other than the one last mentioned calls for further consideration.
It is not seriously contended by appellant that the information upon which Judge Strength acted in discharging the jury was not sufficient to authorize such action, but the contention is that the information was not acquired by said judge in such manner as would support a "judicial ascertainment" of the fact of appellant's illness, and, therefore, that the act of discharging the jury could not have been the exercise of "judicial discretion" as to the fact of appellant's illness.
When the question of appellant's illness was first made known to Judge Strength on September 26, 1944, the information reaching him at that time was not acquired in such manner as, in our opinion, would have justified the exercise of "judicial discretion" in then discharging the jury. We assume that Judge Strength was of the same opinion for he held the jury together and passed the case over until the next day to see if appellant *Page 386 
might then be able to be in court so that the trial could proceed. On the morning of September 27, 1944, appellant's attorneys, reputable members of the bar, presented to Judge Strength the sworn application set out in our original opinion to which we refer without burdening this opinion with a repetition. In our judgment this application made under oath by said attorneys, and not in any way controverted, would have supported a "judicial ascertainment" of the fact of appellant's illness which justified the discharge of the jury, and continuance of the case. However, in addition thereto, the evidence heard by the judge upon the present trial, while in conflict, supports the conclusion that Judge Strength caused appellant's attending physician to appear in the court room where a discussion was had with him in the presence of said judge, the attorneys of appellant and those representing the State. While the evidence shows that the physician did not give his statement as to appellant's condition under the formalities of an oath, yet the recitals in the order discharging the jury, — which also appears in our original opinion — indicates that the careful trial judge accepted the statements of the physician as though having been made under oath. Of course, it would have been more regular to have had the physician give his evidence under oath, and if this had been done the question of former jeopardy might not have been raised. All parties appear to have waived the formality of an oath being administered to the physician. The representatives of the State were not controverting the fact of appellant's illness, nor protesting the discharge of the jury, and appellant's attorneys were urging such action under their sworn application. We regard it as unnecessary to decide whether the physician's unsworn statement under the circumstances here occurring would have furnished the judge who discharged the jury with evidence from which he could "judicially ascertain" the fact of appellant's illness. He was already in possession of sufficient information from the sworn application of appellant's attorneys.
The motion for rehearing is overruled.